DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Response to Amendment
Applicant’s arguments, see REMARKS, filed 19 APRIL 2021, with respect to the objection to the SPECIFICATION and DRAWINGS, the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The objection to the SPECIFICATION and DRAWINGs, the 112(b) rejection and the art rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
As asserted by the Applicant during the interview on 13 APRIL 2021 and in the REMARKS filed on 19 APRIL 2021, the cited reference to WILDING does not teach or suggest detecting the polynucleotides within the chamber as fluid passes into the reservoir.  The cited portion of WILDING rather teaches the sample and reagent are cycled between PCR chamber 164 and 168 where polynucleotide dehybridization and polymerization cycle occur.  There is no teaching or suggestion that the polynucleotides are within the chamber for detection.   In addition, the WILDING reference does not teach or disclose the heat source to be external to the reaction chamber as required by the instant invention.  This argument is persuasive and the rejection is withdrawn.  
In addition the s-shaped channel (serpentine) channel as taught by RUSH is to be used in a different way as described in the instant invention.  The channel in RUSH teaches a hydrodynamic chromatographic channel where particles of different sizes are driven through the 
In particular, each of the system claimed include language directed towards “the region comprises an s-shaped channel comprising a straight segment, a curve, a second straight segment, and a second curve” that is used to receive the polynucleotide-containing sample and “a reservoir configured to receive fluid from the region, wherein polynucleotides from the polynucleotide-containing sample are configured to be retained within the region as the fluid passes into the reservoir” which is not taught or suggested by the cited art.  The Examiner has updated the search and is unable to provide a rejection which would fairly teach or suggested the claimed system as claimed.  
Claims 7-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797